DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 2-9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  (See, for example, Table 5, Figs. 1, 4, 17, 20-21, 23 and 30 of JVET-F1001v2). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract recites the claim, rather than describing the disclosure. It also does not include a decoder or computer-readable medium in the description.
The disclosure is objected to because of the following informalities: an encoder for cording should be an encoder for coding; p. 12 ln. 1; complication motion should be complicated motion; p. 28, ln. 19;
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 11-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,612 in view of US 2020/0275124. 
	As evidence by the table below, claim 1 of the patent corresponds to the claim 14-17 of the instant application. The difference between the instant application and the patent is that the patent teaches a coding apparatus instead of a decoder, decoding method and computer readable medium. US 2020/0275124 describes a similar process with a decoder, a decoding method and CRM (an image encoding/decoding method and apparatus; Abstract and [0026] A computer readable recording medium). Ko also suggests for claim 16 that the residual signals are luma signals ([0105] a residual luma sample).  It would have been obvious at the time to combine the claims of the patent with the US 2020/0275124 to produce exactly what is claimed in the instant application. The reason for such modification would be the provide the reverse process for the encoder and a computer product version to store the method executable by the encoder. 

Instant application 17/508,289
Patent  11,184,612 (16/023,538)
14. A decoder comprising: 

a processor; and a memory, wherein the processor, using the memory: 

inverse quantizes data corresponding to a current block of an image; 

performs an inverse secondary transform, using one candidate of the inverse secondary transform selected from candidates of the inverse secondary transform, on a result of the inverse quantization to generate second transform coefficients, the candidates of the inverse secondary transform including transform bases for the inverse secondary transform and a skip of the inverse secondary transform; and 

performs an inverse primary transform, using one candidate of the inverse primary transform selected from candidates of the inverse primary transform, on the second transform coefficients or the result of the inverse quantization to generate first transform coefficients, the candidates of the inverse primary transform including transform bases for the inverse primary transform, 

wherein when a selected candidate of the inverse primary transform is other than a first candidate, a fixedly selected second candidate is used for the inverse secondary transform, and when the selected candidate of the inverse secondary transform is other than the second candidate, the fixedly selected first candidate is used for the inverse primary transform.




1. A coding apparatus comprising: 

a processor; and a memory, wherein the processor, using the memory: 

performs a primary transform, using one candidate of the primary transform selected from candidates of the primary transform, on residual signals of a current block to generate first transform coefficients, the candidates of the primary transform including transform bases for the primary transform: 

performs a secondary transform, using one candidate of the secondary transform selected from candidates of the secondary transform, on the first transform coefficients to generate second transform coefficients, the candidates of the secondary transform including transform bases for the secondary transform and a skip of the secondary transform: and 

quantizes the first transform coefficients or the second transform coefficients to generate quantized coefficients, 





wherein when any candidate of the primary transform other than a first candidate is selected, a second candidate is fixedly selected for the secondary transform, and when any candidate of the secondary transform other than the second candidate is selected, the first candidate is fixedly selected for the primary transform.

2. The coding apparatus according to claim 1, wherein selection of a combination of candidates used for the primary transform and the secondary transform is performed by comparing an evaluation value calculated for the combination with a threshold value.

3. A coding method comprising: 

performing a primary transform, using one candidate of the primary transform selected from candidates of the primary transform, on residual signals of a current block to generate first transform coefficients, the candidates of the primary transform including transform bases for the primary transform: 

performing a secondary transform, using one candidate of the secondary transform selected from candidates of the secondary transform, on the first transform coefficients to generate second transform coefficients, the candidates of the secondary transform including transform bases for the secondary transform and a skip of the secondary transform: and 

quantizing the first transform coefficients or the second transform coefficients to generate quantized coefficients, 

wherein when any candidate of the primary transform other than a first candidate is selected, a second candidate is fixedly selected for the secondary transform, and when any candidate of the secondary transform other than the second candidate is selected, the first candidate is fixedly selected for the primary transform.


15. A decoding method comprising:




 performing inverse quantization of data corresponding to a current block of an image;

 performing an inverse secondary transform, using one candidate of the inverse secondary transform selected from candidates of the inverse secondary transform, on a result of the inverse quantization to generate second transform coefficients, the candidates of the inverse secondary transform including transform bases for the inverse secondary transform and a skip of the inverse secondary transform; and 

performing an inverse primary transform, using one candidate of the inverse primary transform selected from candidates of the inverse primary transform, on the second transform coefficients or the result of the inverse quantization to generate first transform coefficients, the candidates of the inverse primary transform including transform bases for the inverse primary transform, 

wherein when a selected candidate of the inverse primary transform is other than a first candidate, a fixedly selected second candidate is used for the inverse secondary transform; and when the selected candidate of the inverse secondary transform is other than the second candidate, the fixedly selected first candidate is used for the inverse primary transform.

1. A coding apparatus comprising: 

a processor; and a memory, wherein the processor, using the memory: 

performs a primary transform, using one candidate of the primary transform selected from candidates of the primary transform, on residual signals of a current block to generate first transform coefficients, the candidates of the primary transform including transform bases for the primary transform: 

performs a secondary transform, using one candidate of the secondary transform selected from candidates of the secondary transform, on the first transform coefficients to generate second transform coefficients, the candidates of the secondary transform including transform bases for the secondary transform and a skip of the secondary transform: and 

quantizes the first transform coefficients or the second transform coefficients to generate quantized coefficients, 





wherein when any candidate of the primary transform other than a first candidate is selected, a second candidate is fixedly selected for the secondary transform, and when any candidate of the secondary transform other than the second candidate is selected, the first candidate is fixedly selected for the primary transform.

16. An encoder comprising: 

a processor; and a memory, wherein the processor, using the memory: 

performs a primary transform, using one candidate of the primary transform selected from candidates of the primary transform, on residual signals of a current block to generate first transform coefficients, the candidates of the primary transform including transform bases for the primary transform; 

performs a secondary transform, using one candidate of the secondary transform selected from candidates of the secondary transform, on the first transform coefficients to generate second transform coefficients, the candidates of the secondary transform including transform bases for the secondary transform and a skip of the secondary transform; and 

quantizes the first transform coefficients or the second transform coefficients to generate quantized coefficients, wherein when a selected candidate of the primary transform is other than a first candidate, a fixedly selected second candidate is used for the secondary transform, 

when the selected candidate of the secondary transform is other than the second candidate, the fixedly selected first candidate is used for the primary transform, 

and the residual signals are luma signals.

1. A coding apparatus comprising: 

a processor; and a memory, wherein the processor, using the memory: 

performs a primary transform, using one candidate of the primary transform selected from candidates of the primary transform, on residual signals of a current block to generate first transform coefficients, the candidates of the primary transform including transform bases for the primary transform: 

performs a secondary transform, using one candidate of the secondary transform selected from candidates of the secondary transform, on the first transform coefficients to generate second transform coefficients, the candidates of the secondary transform including transform bases for the secondary transform and a skip of the secondary transform: and 

quantizes the first transform coefficients or the second transform coefficients to generate quantized coefficients, wherein when 
any candidate of the primary transform other than a first candidate is selected, a 
second candidate is fixedly selected for the secondary transform, and 

when any candidate of the secondary transform other than the second candidate is selected, the first candidate is fixedly selected for the primary transform.

Ko - and the residual signals are luma signals ([0105] a residual luma sample)

17. A non-transitory computer readable medium storing a bitstream, the bitstream comprising: 

information according to which a decoder selects a skip of an inverse secondary transform from candidates of inverse secondary transform; and 

a picture including a current block on which a decoding process is performed, wherein in the decoding process: 

inverse quantization is performed on data corresponding to the current block of an image; an inverse secondary transform is performed, using one candidate of the inverse secondary transform selected from the candidates of the inverse secondary transform, on a result of the inverse quantization to generate second transform coefficients, the candidates of the inverse secondary transform including transform bases for the inverse secondary transform and the skip of the inverse secondary transform; and 

an inverse primary transform is performed, using one candidate of the inverse primary transform selected from candidates of the inverse primary transform, on the second transform coefficients or the result of the inverse quantization to generate first transform coefficients, the candidates of the inverse primary transform including transform bases for the inverse primary transform,

 when a selected candidate of the inverse primary transform is other than a first candidate, a fixedly selected second candidate is used for the inverse secondary transform, and when the selected candidate of the inverse secondary transform is other than the second candidate, the fixedly selected first candidate is used for the inverse primary transform.

1. A coding apparatus comprising: 

a processor; and a memory, wherein the processor, using the memory: 

performs a primary transform, using one candidate of the primary transform selected from candidates of the primary transform, on residual signals of a current block to generate first transform coefficients, the candidates of the primary transform including transform bases for the primary transform: 

performs a secondary transform, using one candidate of the secondary transform selected from candidates of the secondary transform, on the first transform coefficients to generate second transform coefficients, the candidates of the secondary transform including transform bases for the secondary transform and a skip of the secondary transform: and 

quantizes the first transform coefficients or the second transform coefficients to generate quantized coefficients, 



wherein when any candidate of the primary transform other than a first candidate is selected, a second candidate is fixedly selected for the secondary transform, and when any candidate of the secondary transform other than the second candidate is selected, the first candidate is fixedly selected for the primary transform.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “fixedly selected” is not defined in the specification. The published application states “a fixed primary transform basis candidate and a fixed secondary transform basis candidate may be used.” See ¶[0264]. Nothing describes how or why that transform basis is selected or what makes it “fixedly selected.” 
Additionally, in claims 14-17, “the fixedly selected first candidate” lacks proper antecedent basis. 
Additionally, it is unclear how the “fixedly selected” candidate is used since it is not clear when, how and whether it replaces the “one candidate.” Applicant should recite the claims positively and concretely to cover the subject matter which the applicant regards as the invention. The claims are not clear regarding which steps must occur, or the order they occur or how a determination is made to use one candidate over another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko, (U.S. Patent Application Publication No. 2020/0275124 A1), [hereinafter Ko].

Regarding Claim 14, Ko discloses a decoder (Fig. 2) comprising: 
a processor; and a memory, wherein the processor, using the memory ([0422] program instructions, which are executable by various computer components, and recorded in a computer-readable recording medium): 
inverse quantizes data corresponding to a current block of an image ([0123] A quantized level may be dequantized in the dequantization unit 220, or inverse-transformed in the inverse-transform unit 230. The quantized level may be a result of dequantizing or inverse-transforming or both, and may be generated as a reconstructed residual block. Herein, the dequantization unit 220 may apply a quantization matrix to the quantized level.);
performs an inverse secondary transform, using one candidate of the inverse secondary transform selected from candidates of the inverse secondary transform, on a result of the inverse quantization to generate second transform coefficients, the candidates of the inverse secondary transform including transform bases for the inverse secondary transform and a skip of the inverse secondary transform ([0123] A quantized level may be dequantized in the dequantization unit 220, or inverse-transformed in the inverse-transform unit 230. The quantized level may be a result of dequantizing or inverse-transforming or both, and may be generated as a reconstructed residual block. Herein, the dequantization unit 220 may apply a quantization matrix to the quantized level; and [0105] a transform type, a transform size, information of whether or not a primary (first) transform is used, information of whether or not a secondary transform is used [i.e., a skip of the inverse secondary transform]); and
performs an inverse primary transform, using one candidate of the inverse primary transform selected from candidates of the inverse primary transform, on the second transform coefficients or the result of the inverse quantization to generate first transform coefficients, the candidates of the inverse primary transform including transform bases for the inverse primary transform ([0105] whether to use a skip mode, an interpolation filter type, an interpolation filter tab, an interpolation filter coefficient, a motion vector size, a presentation accuracy of a motion vector, a transform type, a transform size, information of whether or not a primary (first) transform is used, information of whether or not a secondary transform is used, a primary transform index, a secondary transform index, information of whether or not a residual signal is present),
wherein when a selected candidate of the inverse primary transform is other than a first candidate, a fixedly selected second candidate is used for the inverse secondary transform, and when the selected candidate of the inverse secondary transform is other than the second candidate, the fixedly selected first candidate is used for the inverse primary transform (Examiner notes these are conditional limitations. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 (II) In this case, a first candidate may be selected, rendering the remaining portion as not required to be performed).
Regarding claim 15, Ko discloses all of the elements of claim 14 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to those elements of claim 15. 
Regarding claim 16, Ko discloses all of the elements of claim 14 in decoder form rather than encoder form. Ko also discloses an encoder (Fig. 1) and the residual signals are luma signals ([0105] a residual luma sample). Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to those elements of claim 15.
Regarding claim 17, Ko discloses a non-transitory computer readable medium storing a bitstream ([0026] A computer readable recording medium according to the present invention may store a bitstream). Examiner notes there is no recitation of a processor or other element—merely data content, i.e., a bitstream.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  The Examiner finds that there is no disclosed or claimed functional relationship between the stored data and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 17 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen suggests different sets of transform candidates and using a two-pass coding method based on a threshold to perform the second pass, or update to the best mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 8AM-4PM EST, alt FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/Alison Slater/Primary Examiner, Art Unit 2487